Citation Nr: 1130914	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  06-36 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome (CTS), to include as secondary to the Veteran's service-connected diabetes mellitus.

2.  Entitlement to service connection for kidney failure, to include as secondary to the Veteran's service-connected diabetes mellitus.

3.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD) or anxiety attacks.

4.  Entitlement to service connection for gastrointestinal disability, claimed as Crohn's disease.

5.  Entitlement to an initial compensable disability rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). Regarding the Veteran's bilateral hearing loss, psychiatric disability, and gastrointestinal disability, a rating decision was issued by the RO in July 2005.  With respect to the Veteran's kidney failure, a rating decision was issued by the RO in August 2007.   Further, regarding the Veteran's CTS, a rating decision was issued by the RO in December 2008.   The Veteran testified at a Board hearing at the RO in September 2009.  The Board remanded these issues for further development in March 2010.

The issue of entitlement to service connection for CTS is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have kidney failure for purposes of service connection.

2.  The Veteran's claimed stressors are consistent with the places, types, and circumstances of the Veteran's service in Vietnam, one of his stressors has been corroborated, and a VA psychiatrist has confirmed that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD.

3.  The Veteran also suffers from an anxiety disorder which is causally related to his active duty service.

4.  Crohn's Disease manifested during the Veteran's active duty service.

5.  The Veteran's service-connected bilateral hearing loss is productive of Level I hearing acuity for the right ear and Level I hearing acuity for the left ear.


CONCLUSIONS OF LAW

1.  Kidney failure was not incurred in or aggravated by the Veteran's active duty service, to include as secondary to diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  PTSD was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 

3.  An anxiety disorder was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 

4.  Crohn's Disease was incurred in the Veteran's active duty service.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2010).

5.  The criteria for entitlement to an initial compensable disability evaluation for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b), Part 4, including  §§ 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

With respect to the issues of entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD) or anxiety attacks and for gastrointestinal disability, claimed as Crohn's disease, there is no need to undertake any review of compliance with the VCAA and implementing regulations in this case, including in directives set forth in the Board's prior remand,  since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran are being granted by this decision of the Board.  As noted below, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.

Duty to Notify

Initially, the Board notes that since the issue of entitlement to a compensable rating for bilateral hearing loss is a downstream issue from that of service connection (for which a VCAA letter was duly sent in February 2005), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims (Court) has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the  claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  Further, in an April 2010 letter, the Veteran was informed of the information and evidence necessary to substantiate the claim for an initial higher rating.  

Further, with respect to the issue pertaining to kidney failure, the record shows that in June 2007 and April 2010 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Court's decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notices to the Veteran in February 2005 and June 2007, which was prior to the respective rating decisions issued in July 2005 and August 2007.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  Although the April 2010 notice was  provided after the initial decision, the deficiency in the timing of this notice was remedied by readjudication of the issues on appeal in May 2011 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the June 2007 and April 2010 letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

At this point the Board acknowledges the decision of the Court in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court further indicated, among other things, that if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement to the claimant.  

Although the RO sent notice to the Veteran in May 2008 in compliance with Vazquez-Flores, the Board believes that the nature of the present appeal is somewhat different from the situation addressed in Vazquez-Flores because the present appeal involves the issue of a higher initial rating, not a claim for an increased rating.  Regardless, the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez-Flores, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   Reviewing the July 2005, May 2008 and April 2010 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his claim.

Accordingly, the Veteran has received proper VCAA notice in compliance with the Board's March 2010 remand.  See Stegall v. West, 11 Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, VA treatment records, private treatment records and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The March 2010 remand also directed the RO to afford the Veteran with VA examinations with respect to the issues pertaining to kidney failure and hearing loss.  The Veteran was afforded a VA examinations in September 2010.  Further, with respect to the issue of hearing loss, the Veteran has also been afforded a VA examination in May 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contain sufficient information to decide these issues in compliance with the Board's remand.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

However, relevant to the Veteran's initial evaluation for his bilateral hearing loss disability, the Board notes that, in Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the September 2010 VA examiner noted that the Veteran reported difficulty understanding the television and background noise.  Further, at the February 2005 VA examination, the Veteran also reported difficulty with hearing the television, soft voices and in small crowds.  

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.

In this case, the Board concludes that the functional effects of the Veteran's hearing loss disability are adequately addressed by the VA examinations and, thus, is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

II.  Service Connection Issues

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Kidney Failure

The Veteran is seeking service connection for kidney failure.  The Veteran is asserting that he has a kidney disability due to his service-connected diabetes mellitus, type II.  Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board also notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The Veteran filed his claim in March 2007, and thus, the revised version applies.  The revised version essentially provides that VA will not concede aggravation of a nonservice-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  

Service treatment records are silent with respect to any kidney problems.  However, a July 2006 Agent Orange examination noted evidence of nephropathy, including positive microalbumin found in urinalysis results.  Nevertheless, a September 2006 VA diabetic examination showed that the Veteran's urinalysis was negative and noted that the Veteran had no apparent complications of his diabetes.  Follow up VA treatment records continued to show a finding of diabetic nephropathy.  

Given the conflicting evidence as to whether the Veteran had a kidney disability, the Board remanded this issue in March 2010 to afford the Veteran an examination to determine whether diabetic nephropathy or other kidney disabilities were present and related to the Veteran's diabetes.  

The Veteran was afforded a VA examination in September 2010.  The claims file was reviewed.  It was observed that the Veteran had diet controlled diabetes with HgbA1c.  Blood sugars average in the 140s with no complications other than some increased albuminuria in the past, now resolved.  Kidney function studies were normal.  A history of kidney stones in the past was noted.  The examiner also observed that the Veteran had normal renal function and a negative microalbumin test in April 2010.  After examining the Veteran, including reviewing lab work, the examiner determined that the Veteran did not have a kidney disability at this time given recent microalbumin studies and normal renal function.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

Based on a thorough review of the evidence, the Board finds that there is no evidence of kidney failure for which VA compensation may be awarded.  Although the Veteran has not asserted that he has a kidney disability directly related to service, the Board observes that service treatment records are silent with respect to any findings of a kidney disability, and there is no evidence linking a disability to service.   Further, even though there was a positive microalbumin reading in July 2006, after thoroughly examining the Veteran and reviewing the claims file for the express purpose of determining whether the Veteran has a kidney disability, the highly probative September 2010 VA examination found that the Veteran's kidneys were normal.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  

Further, the Board acknowledges the Veteran's assertions made in statements of record and at the Board hearing that he has a kidney disability secondary to his diabetes mellitus.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Nevertheless, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran is not competent to diagnosis a kidney disability or link it to his service-connected diabetes mellitus.  Given that lab work and a medical examination is necessary, the Board finds that medical expertise is required with respect to this issue and that the Veteran has not shown that he has such experience.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for service connection for kidney failure.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Acquired Psychiatric Disability, claimed as PTSD or Anxiety Attacks

The Veteran is also seeking service connection for an acquired psychiatric disability, claimed as PTSD or anxiety attacks.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

As noted in the Board's March 2010 remand, in an August 2005 stressor statement, the Veteran reported an enemy attack during the first week of December 1968 while stationed at "Long Binh Post." Second, the Veteran described the bombing of a building used as a school for Vietnamese officers located one block from where he was staying at the St. George Hotel in "Cholon" while assigned to the "369th Sig. Tanson Nuht Detachment."   In the stressor statement, the Veteran indicated that he was in fear of bodily harm and for his life.  Under the new criteria, the Veteran's claimed stressors effectively include a fear for his life that is consistent with the places, types, and circumstances of the Veteran's service in Vietnam as detailed in his service personnel records.  In turn, his lay testimony alone may also establish the occurrence of the claimed in-service stressor.  Further, as its March 2010 remand was issued prior to the effective date of the new regulation, the Board directed the RO to attempt to verify the Veteran's stressors with the U.S. Army and Joint Services Records Research Center (JSRRC).  In July 2010, the JSRRC confirmed that Long Binh came under enemy attack in December 1968.  Accordingly, one of the Veteran's in-service stressors has been corroborated.  

Significantly, private treatment records from September to December 2005 showed that the Veteran was diagnosed with PTSD due to his experiences in Vietnam by a licensed clinical psychologist.  In a September 2009 statement, the same psychologist reiterated that the Veteran suffered from combat related PTSD.  However, the Board recognizes that this diagnosis was not made by a VA psychologist in accordance with the new regulation.  Nevertheless, a July 2006 VA inpatient treatment record showed that the Veteran was diagnosed with PTSD due to his experiences in Vietnam by a VA staff psychiatrist.  Further, subsequent VA treatment records continued to show a diagnosis of  PTSD.     

On remand, the Veteran was afforded a VA examination in October 2010.  The Veteran again reported being subjected to enemy attacks.  However, after reviewing the claims file and examining the Veteran, the examiner diagnosed anxiety disorder and determined that the Veteran did not fully meet the criteria for a diagnosis of PTSD.  However, he opined that the Veteran's anxiety disorder was due to and result of his service in Vietnam.  

Again, as the Veteran's claimed stressors effectively include a fear for his life consistent with the places, types, and circumstances of the Veteran's service in Vietnam as detailed in his service personnel record, his lay testimony alone may therefore establish the occurrence of the claimed in-service stressor.  Further, as noted above, one of his claimed in-service stressors has been verified.  Thus, the main question is whether the Veteran currently has a diagnosis of PTSD based on his service in Vietnam.  Unfortunately, the Board is faced with conflicting medical evidence.  The Veteran's treating VA psychiatrist has determined that the Veteran does in fact suffer from PTSD.  Although not a VA psychologist, the Board also finds it significant that the Veteran's private treatment psychologist also diagnosed him with PTSD.  However, the October 2010 VA examiner found that the Veteran did not meet the criteria for PTSD and diagnosed the Veteran with anxiety disorder, but did determine that this disability was related to his service in Vietnam.  Under the circumstances, the Board must conclude that there is essentially a state of equipoise as to the medical conclusions to be drawn.  In such situations, a decision favorable to the Veteran is mandated by 38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that service connection is warranted for PTSD and also warranted for an anxiety disorder.  

Gastrointestinal Disability, claimed as Crohn's Disease

The Veteran is also seeking service connection for a gastrointestinal disability, claimed as Crohn's disease.  A December 1969 clinical cover sheet showed a diagnosis of gastroenteritis.  Further, service treatment records showed that the Veteran reported with diarrhea for one day in July 1970.  The assessment was gastroenteritis.  The Veteran again reported with diarrhea in September 1990.  The Veteran was afforded a service examination prior to discharge.  However, although the examination showed no findings pertaining to a gastrointestinal disability, the examination was done in June 1970, which was prior to the 1970 incidents documented in the service treatment records.  

After service in May 1974, the Veteran underwent surgery for increasing diarrhea.  A take-down of ileo-sigmoid fistula and resection of the distal 2' of terminal ileum and partial resection of the right colon with anastomis between the ileum and ascending colon was performed.  

In January 1985, the Veteran was treated for a small bowel obstruction.  Follow up private treatment records showed a history of Crohn's Disease.  VA treatment records also documented a history of Crohn's Disease, which was diagnosed in 1975.    

At the Board hearing, the Veteran testified that he experienced symptoms in service that continued to present day.  

On remand, the Veteran was afforded a VA examination in September 2010.  The claims file was reviewed.  The Veteran reported the onset of loose stools while stationed in Vietnam.  He reported that he was evaluated at San Francisco Southern Pacific Hospital (no record available) and evidently told that there was a possibility of inflammatory bowel disease and had a right hemicolectomy in 1975 as well as subsequent surgeries.  After examining the Veteran, the examiner determined that it was at least as likely as not that the Veteran's Crohn's Disease manifested in service.  The examiner based this opinion on the findings of chronic diarrhea persisting in service and after discharge.  It was also noted that the Veteran had PTSD, which could contribute to Crohn's Disease due to all the stress in the Vietnam setting.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review.  

Accordingly, when weighing the evidence of record, the Board finds that service connection for Crohn's Disease is warranted.  Service treatment records clearly showed complaints of diarrhea and a finding of gastroenteritis.  Further, shortly after service in 1974, the Veteran underwent surgery to address his chronic diarrhea.  The Veteran has also credibly testified as to pertinent symptoms that have continued since service.  Importantly, the September 2010 VA examiner determined that it was at least as likely as not that the Veteran's Crohn's Disease manifested in service.  The examiner also opined that the Veteran's now-service-connected PTSD could contribute to his Crohn's Disease.  Therefore, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection is warranted for Crohn's Disease.  See 38 U.S.C.A. § 5107(b).

III.  Compensable Rating for Bilateral Hearing Loss

The Veteran is also seeking an initial compensable rating for his service-connected bilateral hearing loss.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

The Veteran was afforded a VA audiological examination in May 2005, which showed pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
15
10
45
50
LEFT
20
15
60
55

The puretone threshold average was 30 in the right ear and 38 in the left ear when rounded.  The Maryland CNC speech discrimination test revealed speech recognition ability of 96 percent in both ears.  The Veteran reported difficulty hearing the television, telephone, soft voices and in small crowds.  It appears that the examiner reviewed the claims file and diagnosed the Veteran with high frequency sensorineural hearing loss beginning at 3000 hertz considered moderate in the right ear and severe in the left ear.  

At the time of the May 2005 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 30 decibels in the right ear, with 96 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 38 decibels in the left ear, with 96 percent speech discrimination, which also translates to a Roman numeral designation of I for the left ear.  38 C.F.R.  § 4.85, Table VI.  Thus, when applying Table VII, Diagnostic Code 6100, level I for the right ear and level I for the left ear equates to a zero percent disability evaluation.  

Table VIA is not for application in the instant case because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

At the September 2009 Board hearing, the Veteran testified that his hearing had increased in severity since the 2005 VA examination.  Thus, on remand, the Veteran was afforded another VA audiological examination in September 2010, which showed pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
15
15
45
60
LEFT
25
20
60
55

The puretone threshold average when rounded was 34 in the right ear and the puretone threshold average was 40 in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 96 percent in both ears.    The claims file was reviewed and the Veteran was again diagnosed with moderate to severe high frequency sensorineural hearing loss in the right ear and severe high frequency sensorineural hearing loss in the left ear.  Again, it was noted that the Veteran reported difficulty understanding television and in background noise.  It was observed that the Veteran was a candidate for binaural amplication and should realize significant improvement in difficult communication situations.  

At the time of the September 2010 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 34 decibels in the right ear, with 96 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 40 decibels in the left ear, with 96 percent speech discrimination, which also translates to a Roman numeral designation of I for the left ear.  38 C.F.R.  § 4.85, Table VI.  Thus, when applying Table VII, Diagnostic Code 6100, level I for the right ear and level I for the left ear equates to a zero percent disability evaluation.  

Again, Table VIA is not for application in the instant case because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

Given that the claims file was reviewed by the examiners and the examination reports set forth detailed examination findings, including an accurate medical history, in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for rating purposes.  

The claims file also includes private hearing test data from 1976 to 1999.  However, as these records do not provide speech discrimination test results and were done many years prior to the initial assignment of the current disability rating, they are not relevant to the current appeal.  See Fenderson.  VA treatment records have also been associated with the claims file.  However, these records do not provide any information for rating purposes.  

The Board acknowledges the contentions put forth by the Veteran regarding the impact his service-connected bilateral hearing loss has on his daily activities.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet.App. 345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Therefore, in the instant case, when applying the VA audiological examinations test results from May 2005 and September 2010, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable disability rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

At this point the Board acknowledges the Veteran's assertions regarding difficulty hearing the television, telephone soft voices, in small crowds and in background noise.  The Board notes here that 38 C.F.R. § 4.86(b) appears to be designed to address such a problem.  Under this regulatory provision, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise and appears to acknowledge that a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25203 (May 11, 1999).  However, as already noted, the audiological test results do not meet the criteria of 38 C.F.R. § 4.86(b).  

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

As noted above, the Court has found that the schedular criteria for hearing loss do not adequately address the functional effects that the Veteran's disability has on his daily activities.  However, in this case, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds that there has been no showing by the Veteran that his service-connected hearing loss disorder resulted in marked interference with employment or necessitated frequent periods of hospitalization so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  Nevertheless, in the instant case, the evidence of record has not shown that the Veteran was unemployable due to his service-connected hearing loss.
 

ORDER

Service connection for kidney failure is not warranted.  An initial compensable rating for bilateral sensorineural hearing loss is not warranted. To that extent the appeal is denied. 

Service connection is warranted for PTSD, for anxiety disorder, and for Crohn's Disease.  To that extent, the appeal is granted.


REMAND

The present appeal also includes the issue of entitlement to service connection for CTS, to include as secondary to the service-connected diabetes mellitus, type II.  In is prior remand, the Board observed that the Veteran had been afforded VA examinations in June 2007 and November 2008.  However, in both opinions, the examiners failed to address the issue of whether the Veteran's diabetes mellitus aggravated the Veteran's carpal tunnel.  See Allen v. Brown, 7 Vet.App. 439 (1995).  In June 2007, the examiner opined that the Veteran's neurologic problems do not appear directly related to diabetes mellitus, although diabetes mellitus is known to aggravate nerve entrapment syndromes such as carpal tunnel syndrome.  The examiner noted that diabetes mellitus may aggravate carpal tunnel, but did not indicate whether it did actually aggravate the disability in this case.  Further, in November 2008 ,the examiner diagnosed bilateral carpal tunnel syndrome and opined that as the Veteran had no other evidence of neuropathy other than bilateral carpal tunnel syndrome, it was as likely as not that the bilateral carpal tunnel syndrome was not significantly related to the Veteran's service-connected diabetes mellitus.  Again, although perhaps intended to be implied in the opinion, aggravation was not specifically addressed.  Accordingly, the Board remanded this issue in order to obtain a medical opinion in regards to aggravation from the November 2008 examiner or, if unavailable, to afford the Veteran a new VA examination to address direct and secondary service connection.  

The Veteran was afforded a VA examination in September 2010.  The examiner opined that the Veteran's CTS had no service connection.  However, the examiner indicated that CTS could be associated with low-grade diet controlled diabetes.  Again, although perhaps implied, it is unclear from this opinion whether the Veteran's CTS is proximately due to or aggravated by his service-connected diabetes mellitus under 38 C.F.R. § 3.310.  Thus, the Board must find this examination is insufficient for appellate review.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Accordingly, the claims file must be returned in order to obtain a sufficient opinion in compliance with the Board's March 2010 remand.  See Stegall v. West, 11 Vet.App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The claims file should be referred to the same examiner who conducted the September 2010 VA examination.  The examiner should offer a clear opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's carpal tunnel syndrome is proximately due to or aggravated by his service-connected diabetes mellitus, type II.  A detailed rationale for all opinions expressed must be provided.  

If the September 2010 VA examiner is not available, the Veteran should be afforded a new VA examination to ascertain the nature and etiology of his CTS.  It is imperative that the claims file be made available to the examiner for review.  Any medically indicated special studies and tests, to include x-rays, should be accomplished.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's carpal tunnel syndrome is proximately due to the Veteran's service-connected diabetes mellitus.  The examiner should also address whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's carpal tunnel syndrome is aggravated by the Veteran's service-connected diabetes mellitus.  Again, a detailed rationale for all opinions expressed must be provided.

2.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

3.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if the issue on appeal may be granted.  If not, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


